Citation Nr: 0934080	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher evaluation for a low back 
disability, to include a herniated disc, evaluated as 10 
percent disabling from February 21, 2003, to March 31, 2006.

2.  Entitlement to a higher evaluation for a low back 
disability, to include a herniated disc, evaluated as 20 
percent disabling from March 31, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original award, which has been staged by the award of 10 and 
20 percent ratings, the Board has characterized the issues as 
set forth on the title page.

A March 2006 rating decision evaluated the Veteran's low back 
disability as 10 percent disabling, effective from February 
21, 2003, the date service connection was awarded.  The 
Veteran submitted a notice of disagreement (NOD) as to the 
March 2006 rating decision, and by way of a June 2007 
decision review officer decision, the RO increased the 
Veteran's rating to 20 percent disabling, effective from 
March 31, 2006.

In this case, the Board finds it is able to adjudicate the 
portion of the appeal period from February 21, 2003 up until 
March 31, 2006, at which point the Veteran was awarded a 20 
percent disability rating.  However, the issue of a rating in 
excess of 20 percent from March 31, 2006, is addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

Between February 21, 2003 and March 31, 2006, the Veteran's 
low back disorder with a herniated disc was manifested by 
disability equating to forward flexion to 70 degrees, with 
lateral bending and rotation to 20 degrees, equating to 
slight limitation of motion; there was no evidence of muscle 
spasm, and objective examination showed no sensory, or motor 
defects; there was no evidence of incapacitating episodes 
that required bed rest prescribed by a physician.


CONCLUSION OF LAW

Between February 21, 2003 and March 31, 2006, the criteria 
for a rating greater than 10 percent for a low back 
disability with a herniated disc have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

As for rating the Veteran's low back disability, the Veteran 
was apprised of VA's duties to both notify and assist in 
correspondence dated in July 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to a higher initial evaluation for his 
low back disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning a disability rating 
and an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet 
with respect to the issue adjudicated herein.

II. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a Veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the Veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 10 
percent for the portion of the appeal period between February 
21, 2003 (the date of the award of service connection) to 
March 31, 2006, (the point at which he was awarded a 20 
percent evaluation).  (As noted above, the propriety of the 
rating from March 31, 2006, is addressed in the remand 
portion of the decision below.)

Initially, the Board notes that when evaluating 
musculoskeletal disabilities, VA must consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Here, in the VA examination 
provided in October 2003, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the Veteran's 
lumbar spine.

During the pendency of the Veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The Veteran was notified of 
the changes in a statement of the case.  The change 
renumbered all of the spine diagnostic codes, and provided 
for the evaluation of all spine disabilities under a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2008).  Nevertheless, because the 
rating period in question includes periods prior to the 
changes to the regulations, VA must consider both old and new 
rating criteria, and apply the criteria most favorable to the 
Veteran's claim.

The Veteran's claim was initially evaluated by the RO 
utilizing diagnostic code 5293, intervertebral disc syndrome 
(IVDS).  38 C.F.R. § 4.71a (2003).  Under diagnostic code 
5293 (effective from September 23, 2002), IVDS may be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(the combined rating table) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Diagnostic code 5293 calls for 
rating incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months as 10 percent disabling.  Incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrant a rating of 20 
percent.  Incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months warrant a rating of 40 percent.  Incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrant a rating of 60 percent.  Id.

Note (1) appended to Diagnostic Code 5293, states: for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic 
disabilities should be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

Regarding orthopedic manifestations of the Veteran's low back 
disability, under the old rating criteria (effective prior to 
September 26, 2003), the pertinent diagnostic codes include 
diagnostic code 5292 pertaining to limitation of motion of 
the lumbar spine, and diagnostic code 5295 pertaining to 
lumbosacral strain.  Under Diagnostic Code 5292, a 10 percent 
rating was for application when there was slight limitation 
of motion of the lumbar spine, a 20 percent rating was for 
application when there was moderate limitation of motion, and 
a 40 percent rating was for application when there was severe 
limitation of motion.

Under Diagnostic Code 5295, a zero percent (non-compensable) 
evaluation was for application when there were slight 
subjective symptoms only.  A 10 percent evaluation was for 
application when there was characteristic pain on motion.  A 
20 percent evaluation was for application when there was 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation, the highest rating available under 
Diagnostic Code 5295, was for application when it was severe, 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

As noted above, changes to rating disabilities of the spine 
became effective September 26, 2003.  The change provided for 
the evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A note calls for evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (IVDS) may be evaluated under 
either the General Rating Formula discussed above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain essentially the same 
as those effective September 23, 2002, as outlined above.

The Veteran was afforded a VA examination in October 2003.  
On examination, the examiner, P.S., M.D., noted that the 
Veteran ambulated with a cane and had a bit of an antalgic 
gait and forward bent posture.  The examiner noted tenderness 
and soreness to palpation across the back, and stated that 
there was a little bit of loss of lordosis to the lumbar 
spine as well, but found no specific muscle spasms or fixed 
deformity.  Dr. S. noted that the Veteran had forward flexion 
to 70 degrees, and could bend and rotate to 20 degrees with 
pain throughout the range of motion.  Dr. S. diagnosed the 
Veteran with a herniated disc.  

Regarding neurologic impairment, at a separate neurologic 
examination also conducted in October 2003, the Veteran 
reported residual pain in the thicker part of the right hip.  
He had numbness in the toes of both feet, but denied any 
radiating or shooting pains down the right leg, and stated 
that there was little in the way of numbness or tingling that 
radiated down the right hip into the leg.  The Veteran denied 
any muscle weakness down the right leg, and stated that he 
did have difficulty walking, sitting or standing for lengths 
of time, noting that the pain was localized to the lower back 
going across, but it never radiated down the right side.  On 
examination of the right leg, Dr. S. noted good sensory 
function to pin prick, vibration, and light touch throughout 
all dermatonal distributions.  There was +4/5 weakness in 
knee extension on the right, but the examiner noted +5/5 in 
all muscle groups on the right side.  Dr. S. noted that the 
history and physical examination were highly suggestive of a 
non-radiculopathic process causing pain in the right hip.   

An October 2003 x-ray taken at the time of the examination 
revealed marked degenerative arthritic changes of the 
lumbosacral spine with marginal spur formation and narrowing 
of the corresponding disc spaces.  A January 2004 x-ray gave 
an impression of marked degenerative changes throughout the 
lumbar spine, most pronounced at the L4-5, and L3-4 levels.

In this case, the Board finds that the Veteran is not 
entitled to a higher evaluation under either the old or new 
criteria pertaining to disabilities of the spine, for the 
portion of the appeal period between February 21, 2003 and 
March 31, 2006.  Under the old rating criteria pertaining to 
limitation of motion of the Veteran's lumbar spine, 
specifically diagnostic code 5292, the evidence of record 
does not show that the Veteran's experiences moderate 
limitation of motion for the time period under consideration.  
The October 2003 VA examiner noted forward flexion to 70 
degrees, only 20 degrees less than full range of motion, and 
reported lateral flexion and rotation to 20 degrees, only 10 
degrees less than full range of motion.  As such, based on 
the range of motion measurements, the Veteran's low back 
disability does not cause moderate limitation of motion which 
is required to assign a 20 percent evaluation based on 
diagnostic code 5292; rather, his low back disability is more 
properly characterized as resulting in the currently assigned 
10 percent evaluation pertaining to slight limitation of 
motion.

Regarding diagnostic code 5295 (old criteria), although there 
is some evidence of loss of lateral spine motion (only 10 
degrees less than full range of motion on both sides), there 
is no evidence that the Veteran's low back disability caused 
muscle spasm on extreme forward bending.  Specifically, the 
October 2003 examiner noted that no specific muscle spasm or 
fixed deformity could be found, and stated that the Veteran's 
lateral spine motion was to 20 degrees, only 10 degrees less 
than normal.  

Turning to the "new" rating criteria, (as of September 23, 
2002 for IVDS symptoms and September 26, 2003 for spinal 
disabilities), the Board finds that a higher 20 percent 
rating is not warranted under either set of rating criteria.  

Specifically, regarding the criteria pertaining to IVDS, 
there is no evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003).  

Further, under the new General Rating Formula for Diseases 
and Injuries of the Spine, effective September 26, 2003, the 
Board also finds that a higher 20 percent rating is not 
warranted.  Here, the October 2003 examiner specifically 
noted forward flexion to 70 degrees, and also noted that the 
Veteran was able to bend and rotate 20 degrees on both sides, 
thereby equaling a combined range of motion (ROM) greater 
than 120 degrees.  Therefore, the Veteran does not meet the 
threshold for a 20 percent evaluation in terms of range of 
motion testing because forward flexion is greater than 60 
degrees, and the combined ROM is greater than 120 degrees.  
Further, there is no evidence of muscle spasm or guarding, as 
the October 2003 examiner stated that no specific muscle 
spasm or fixed deformity was found upon examination.  As 
such, because there is no evidence of record showing muscle 
spasm or guarding, by definition, muscle spasm or guarding 
are not severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2003).

In summary, the Board finds that the Veteran is not entitled 
to a higher 20 percent evaluation under any of the relevant 
rating criteria for the portion of the appeal period between 
February 21, 2003 and March 31, 2006.

Further, there is no evidence to suggest that the Veteran's 
disability for the time period in question resulted in 
objective neurologic abnormalities as to entitle the Veteran 
to a separate neurologic rating.  Here, Dr. S. stated that on 
examination of the right leg, there was good sensory function 
to pin prick, vibration, and light touch throughout all 
dermatonal distributions.  Further, the Veteran himself 
stated that although he experienced numbness in the toes of 
both feet, he denied any radiating or shooting pains down the 
right leg.  The examiner noted that any problem the Veteran 
experienced was not due to a radiculopathy.  

Lastly, although the Veteran has described his low back 
disability, including a herniated disc as being so severe 
that he deserves a higher rating, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the Veteran's 
low back disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his low back disability would 
have some effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a higher evaluation for a low back disability, 
to include a herniated disc, evaluated as 10 percent 
disabling from February 21, 2003 to March 31, 2006, is 
denied.


REMAND

In a January 2008 statement from the Veteran, he noted that 
his condition had greatly deteriorated since his first 
application, noting that the pain in his back and leg had 
grown much worse, and that his doctor had increased the 
medication (Fentanyl Transdermal patch) for 50 to 75 mcg/h to 
help off set the degree of pain.  Further, during his July 
2009 Board hearing, the Veteran stated that his back had 
grown gradually worse until May of this year when he went to 
see a private pain doctor.  See Board hearing transcript at 
page 4.

Given that the May 2007 VA examination was conducted over two 
years ago, and the Veteran has argued that his back is now 
worse and that the 2007 VA examination does not accurately 
reflect his current degree of disability, the Board finds 
that it would be helpful to secure additional medical 
evidence.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the statutory duty to assist includes the conduct of 
a thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one); Schafrath v. Derwinski, 1 Vet. App. 589, 
595  (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  The Board will therefore remand to seek 
current relevant treatment records, and to afford the Veteran 
a new VA examination in order to determine his current degree 
of disability under both the new and old rating criteria 
pertaining to disabilities of the spine.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2008).
 
During the Veteran's July 2007 Board hearing, he stated that 
he was last seen for back treatment by VA at the Community 
Based Outpatient Clinic (CBOC) in Sandusky, Ohio in January 
or February 2009.  In this case, the record does contain 
outpatient treatment records from the Sandusky CBOC, a part 
of the Cleveland VA Medical Center (VAMC), with the most 
recent record dated in March 2009.  Records since March 2009 
should be obtained because these records could possibly show 
an increase in severity of the Veteran's service-connected 
low back disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain and 
associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
Specifically, the AOJ should obtain 
records from the Sandusky Ohio CBOC from 
March 2009 to the present.

2.  Arrange for the Veteran to undergo a 
VA spine and neurological examination to 
determine the current degree of 
disability of the Veteran's service-
connected low back disability with 
herniated disc.  Range-of-motion studies 
should be conducted.  Among other 
findings, all functional losses due to 
pain, weakness, fatigability, etc., 
should be equated to additional 
limitation of motion (beyond that shown 
clinically).  The duration and frequency 
of any physician-prescribed periods of 
bed rest due to the Veteran's low back 
disability should be noted.  All 
neurologic symptoms due to low back 
disability should be identified and the 
nerve(s) affected or seemingly affected 
by disc syndrome should be identified.  
Impairment for each nerve identified 
should be described as causing mild, 
moderate, moderately severe, or severe 
incomplete paralysis.  (The Veteran's 
claims file, including a copy of this 
remand, must be made available to the 
examiner(s) for review in connection with 
the examination.)

The AOJ should make sure that each 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination results to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

3.  The AOJ should thereafter consider 
the issue remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


